UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended March 31, 2014 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . Commission File Number 000-03718 PARK CITY GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 37-1454128 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 299 South Main Street, Suite 2370 Salt Lake City, UT 84111 (Address of principal executive offices) (435) 645-2000 (Registrant's telephone number) Indicate by check market whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large-accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [X] Indicate by checkmark if whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date.Common Stock, $0.01 par value:16,919,072 shares as of May 9, 2014. PARK CITY GROUP, INC. TABLE OF CONTENTS Page PART I -FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Condensed Balance Sheets as of March 31, 2014 (Unaudited) andJune 30, 2013 1 Consolidated Condensed Statements of Operations for the Three and Nine Months Ended March 31, 2014 and 2013 (Unaudited) 2 Consolidated Condensed Statements of Cash Flows for the Nine Months Ended March 31, 2014 and 2013 (Unaudited) 3 Notes to Consolidated Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II – OTHER INFORMATION 19 Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 5. Other Information 27 Item 6. Exhibits 28 Signature 28 Exhibit 31 Certification of Principal Executive Officer and Principal Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Exhibit 32 Certification pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. -i- PARK CITY GROUP, INC. Consolidated Condensed Balance Sheets March 31, June 30, Assets (unaudited) Current assets: Cash $ $ Receivables, net of allowance of $70,000 and $190,000 at March 31, 2014 andJune 30, 2013, respectively Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets: Deposits and other assets Note receivable Customer relationships Goodwill Capitalized software costs, net - Total other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue Lines of credit Notes payable Total current liabilities Long-term liabilities: Notes payable, less current portion Other long-term liabilities 101,500 Total liabilities Commitments and contingencies Stockholders' equity: Series B Convertible Preferred Stock, $0.01 par value, 30,000,000 shares authorized; 411,927 shares issued and outstanding at March 31, 2014 and June 30, 2013, respectively Common Stock, $0.01 par value, 50,000,000 shares authorized; 16,910,009 and 16,128,530 shares issued and outstanding at March 31, 2014 and June 30, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated condensed financial statements. -1- PARK CITY GROUP, INC. Consolidated Condensed Statements of Operations (unaudited) Three Months Ended March 31, Nine Months Ended March 31, Revenues: Subscription $ Other Revenue Total revenues Operating expenses: Cost of services and product support Sales and marketing General and administrative Depreciation and amortization Total operating expenses (Loss) income from operations ) ) Other expense: Interest income (expense) ) ) (Loss) income before income taxes ) ) (Provision) benefit for income taxes: - Net (loss) income ) ) Dividends on preferred stock ) Net (loss) applicable to common shareholders $ ) $ ) $ ) $ ) Weighted average shares, basic and diluted Basic and diluted loss per share $ ) $ ) $ ) $ ) See accompanying notes to consolidated condensed financial statements. -2- PARK CITY GROUP, INC. Consolidated Condensed Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, Cash Flows From Operating Activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided byoperating activities: Depreciation and amortization Stock issued for charitable contribution - Stock compensation expense Bad debt expense (Increase) decreasein: Receivables ) ) Prepaids and other assets ) (Decrease) increase in: Accounts payable Accrued liabilities ) Deferred revenue ) ) Net cash (used in) provided by operating activities ) Cash Flows From Investing Activities: Cash from sales of property and equipment - Cash advanced on note receivable ) - Purchase of property and equipment ) ) Net cash used ininvesting activities ) ) Cash Flows From Financing Activities: Proceeds from issuance of stock Proceeds from exercise of options and warrants - Proceeds from employee stock plans Proceeds from issuance of note payable Dividends paid ) ) Payments on notes payable ) ) Net cash provided by financing activities Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $ $
